Citation Nr: 0920235	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-20 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
acromioclavicular joint separation of the right shoulder, 
status post surgical repair, with degenerative changes 
(service-connected right shoulder disability).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Regional Office (RO) in 
Waco, Texas rating decision.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2007.  A transcript of that proceeding has been 
associated with the claims folder.

The June 2003 rating decision assigned the Veteran a 10 
percent rating for his right shoulder disability.  
Thereafter, a subsequent April 2004 rating decision increased 
the rating to 20 percent, effective September 27, 2002.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The above-referenced issues were remanded by the Board for 
additional development in September 2007.  The case is once 
again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's claimed hypertension is not causally related to a 
disease, injury or event in service.

2.  The Veteran's acromioclavicular joint separation of the 
right shoulder, status post surgical repair, with 
degenerative changes, is manifested by pain, increasing with 
upper extremity motion and flare-ups; limitation of motion; 
and moderate degenerative changes to the acromioclavicular 
joint.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have occurred therein.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for a disability rating greater than 20 
percent for residuals of a right shoulder disability have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202 and 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2003, November 2003, March 
2006, and November 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  The March 2006 and November 2007 
letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claims, these letters 
specifically satisfied the elements (2) and (3) of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 
 
(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran; 
 
(3) the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  
Specifically, in February 2003, November 2003, and November 
2007, the RO sent the Veteran VCAA letters, which indicated 
that he should provide evidence showing that his service-
connected right shoulder disability had increased in 
severity.  In addition, the Veteran was questioned about his 
daily life, with regards to his service-connected right 
shoulder disability, during the course of the May 2003 and 
February 2009 VA examinations performed in association with 
this claim.  The Veteran provided statements at these 
examinations in which he detailed the impact of his 
disability on his life.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
Veteran has demonstrated actual knowledge of the regulations 
used to evaluate his disability, based on his oral and 
written arguments.  Moreover, following the issuance of the 
SOC, the Veteran was provided a supplemental statement of the 
case (SSOC).   The March 2006 and November 2007 letters noted 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and its impact on his daily life.  See Vazquez-
Flores, supra.  The February 2003, November 2003, March 2006, 
and November 2007 letters also provided notice of the types 
of evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  

In light of the notice given, and the questions asked on 
examination, the Board finds that a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened.  Thus, the Board further finds that 
any notice defect as to the requirements of Vazquez-Flores is 
nonprejudicial. 

The Board also concludes VA's duty to assist has been 
satisfied.  VA treatment records are in the file.  The 
Veteran's service treatment records prior to 1990 could not 
be obtained, despite multiple attempts by the RO.  Attempts 
to obtain this information from other sources were 
unsuccessful.  Any further attempts to obtain the Veteran's 
service treatment records would be futile.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  In this regard, the Board notes that this 
case was remanded in September 2007, in part, to provide the 
Veteran an additional opportunity to provide relevant private 
medical records.  In compliance with the Board's remand, the 
Veteran was asked to identify any additional medical 
evidence, specifically records detailing treatment for 
hyptertension referenced by the Veteran during his May 2007 
Board hearing.  The Veteran did not provide or identify any 
additional medical information.  Thus, the Board is not aware 
of the existence of additional relevant evidence in 
connection with the Veteran's claim, which VA has not sought.

With regard to the claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA examinations for his claimed 
hypertension in September 2003, with an addendum generated in 
January 2004.  The Board finds this examination report and 
addendum to be thorough and complete.  The examiner noted 
that the claims file had been reviewed.  Therefore, this 
examination report and addendum is sufficient upon which to 
base a decision with regards to this claim. 
 
With regards to the Veteran's claim for an increased rating 
for his right shoulder disability, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  The Veteran's May 2003 and February 2009 VA 
examination reports are thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the 
examinations in this case provide an adequate record upon 
which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Regrettably, the Veteran's service treatment records prior to 
1990 could not be obtained, despite multiple attempts by the 
RO.  Where "service medical records are presumed destroyed . 
. . the BVA's [Board's] obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2008).  Service connection for hypertension may 
be established based on a legal "presumption" by showing 
that either he was diagnosed with hypertension in service or 
hypertension manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal 
presumption is applicable because, as discussed more fully 
below, the Veteran was never diagnosed with hypertension 
during service, nor within one (1) year of separation from 
service.    

In the absence of a presumption, to establish service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The Veteran alleges that he was diagnosed with hypertension 
in 1977 or 1978 while in service.  Regrettably, as noted 
above, the Veteran's service treatment records from induction 
in 1978 through 1990 were determined to be unavailable.  From 
1991, however, the Veteran's service treatment records are 
silent for any diagnosis of hypertension.  The Board notes a 
May 1991 Health Risk Appraisal, which recommended, among 
others, that the Veteran reduce his blood pressure, through 
diet and exercise, as discussed.  The Appraisal also referred 
the Veteran for a 5-day blood pressure check.  No results or 
treatment are of record.  In February 1995, the Veteran was 
noted to have "mildly ? BP" and again was referred for a 5-

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
acromioclavicular joint separation of the right shoulder, 
status post surgical repair, with degenerative changes 
(service-connected right shoulder disability).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Regional Office (RO) in 
Waco, Texas rating decision.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2007.  A transcript of that proceeding has been 
associated with the claims folder.

The June 2003 rating decision assigned the Veteran a 10 
percent rating for his right shoulder disability.  
Thereafter, a subsequent April 2004 rating decision increased 
the rating to 20 percent, effective September 27, 2002.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The above-referenced issues were remanded by the Board for 
additional development in September 2007.  The case is once 
again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's claimed hypertension is not causally related to a 
disease, injury or event in service.

2.  The Veteran's acromioclavicular joint separation of the 
right shoulder, status post surgical repair, with 
degenerative changes, is manifested by pain, increasing with 
upper extremity motion and flare-ups; limitation of motion; 
and moderate degenerative changes to the acromioclavicular 
joint.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have occurred therein.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for a disability rating greater than 20 
percent for residuals of a right shoulder disability have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202 and 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2003, November 2003, March 
2006, and November 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  The March 2006 and November 2007 
letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claims, these letters 
specifically satisfied the elements (2) and (3) of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 
 
(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran; 
 
(3) the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  
Specifically, in February 2003, November 2003, and November 
2007, the RO sent the Veteran VCAA letters, which indicated 
that he should provide evidence showing that his service-
connected right shoulder disability had increased in 
severity.  In addition, the Veteran was questioned about his 
daily life, with regards to his service-connected right 
shoulder disability, during the course of the May 2003 and 
February 2009 VA examinations performed in association with 
this claim.  The Veteran provided statements at these 
examinations in which he detailed the impact of his 
disability on his life.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
Veteran has demonstrated actual knowledge of the regulations 
used to evaluate his disability, based on his oral and 
written arguments.  Moreover, following the issuance of the 
SOC, the Veteran was provided a supplemental statement of the 
case (SSOC).   The March 2006 and November 2007 letters noted 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and its impact on his daily life.  See Vazquez-
Flores, supra.  The February 2003, November 2003, March 2006, 
and November 2007 letters also provided notice of the types 
of evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  

In light of the notice given, and the questions asked on 
examination, the Board finds that a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened.  Thus, the Board further finds that 
any notice defect as to the requirements of Vazquez-Flores is 
nonprejudicial. 

The Board also concludes VA's duty to assist has been 
satisfied.  VA treatment records are in the file.  The 
Veteran's service treatment records prior to 1990 could not 
be obtained, despite multiple attempts by the RO.  Attempts 
to obtain this information from other sources were 
unsuccessful.  Any further attempts to obtain the Veteran's 
service treatment records would be futile.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  In this regard, the Board notes that this 
case was remanded in September 2007, in part, to provide the 
Veteran an additional opportunity to provide relevant private 
medical records.  In compliance with the Board's remand, the 
Veteran was asked to identify any additional medical 
evidence, specifically records detailing treatment for 
hyptertension referenced by the Veteran during his May 2007 
Board hearing.  The Veteran did not provide or identify any 
additional medical information.  Thus, the Board is not aware 
of the existence of additional relevant evidence in 
connection with the Veteran's claim, which VA has not sought.

With regard to the claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA examinations for his claimed 
hypertension in September 2003, with an addendum generated in 
January 2004.  The Board finds this examination report and 
addendum to be thorough and complete.  The examiner noted 
that the claims file had been reviewed.  Therefore, this 
examination report and addendum is sufficient upon which to 
base a decision with regards to this claim. 
 
With regards to the Veteran's claim for an increased rating 
for his right shoulder disability, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  The Veteran's May 2003 and February 2009 VA 
examination reports are thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the 
examinations in this case provide an adequate record upon 
which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Regrettably, the Veteran's service treatment records prior to 
1990 could not be obtained, despite multiple attempts by the 
RO.  Where "service medical records are presumed destroyed . 
. . the BVA's [Board's] obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2008).  Service connection for hypertension may 
be established based on a legal "presumption" by showing 
that either he was diagnosed with hypertension in service or 
hypertension manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal 
presumption is applicable because, as discussed more fully 
below, the Veteran was never diagnosed with hypertension 
during service, nor within one (1) year of separation from 
service.    

In the absence of a presumption, to establish service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The Veteran alleges that he was diagnosed with hypertension 
in 1977 or 1978 while in service.  Regrettably, as noted 
above, the Veteran's service treatment records from induction 
in 1978 through 1990 were determined to be unavailable.  From 
1991, however, the Veteran's service treatment records are 
silent for any diagnosis of hypertension.  The Board notes a 
May 1991 Health Risk Appraisal, which recommended, among 
others, that the Veteran reduce his blood pressure, through 
diet and exercise, as discussed.  The Appraisal also referred 
the Veteran for a 5-day blood pressure check.  No results or 
treatment are of record.  In February 1995, the Veteran was 
noted to have "mildly ? BP" and again was referred for a 5-
day blood pressure check.  Again, no results or treatment are 
of record.  The Veteran's Report of Medical History at 
retirement in May 1996 included the examining physician's 
comment noting observed elevated blood pressure in 1978.  The 
examiner indicated that treatment had been weight loss and 
which treatment the physician termed "successful."  The 
Board notes additional blood pressure readings documented 
during this time period without comment as to concern for or 
treatment or diagnosis of hypertension.  The Veteran noted 
that he was taking no medication at his retirement.  Thus, no 
medical evidence of record indicates a diagnosis of 
hypertension during service.

After service, the Veteran's claims file includes no 
documentation of VA or private treatment for hypertension.  
During the Veteran's May 2007 Board hearing, however, he 
claimed to have received private treatment for hypertension 
symptoms following service for approximately six (6) months.  
Although the Veteran was provided multiple requests and 
opportunities to supply those records or provide 
authorization for VA to seek the records, no records or 
authorization have been provided.  The Veteran did 
acknowledge during the May 2007 hearing that he was unsure if 
his private physician had diagnosed hypertension.  
Specifically, when asked if his private physician had 
diagnosed hypertension the Veteran stated, "Yes and no, and 
I say yes and no because it's funny that the doctor will 
quickly, he will - the doctor after they take my blood 
pressure, they'll take it, they'll let me sit there for 10 
minutes, they'll take it again, and then normally what 
they'll say is, well, it's a little high but it's not, I 
don't think it's anything that we need to worry about."  The 
Veteran did assert he was prescribed Atenolol for his 
hypertension during that period of treatment.

The Veteran was afforded a VA examination in September 2003 
for his claimed hypertension.  Testing revealed blood 
pressures of 134/96, 136/98, and 138/98.  Based on the 
Veteran's reported history and objective testing, the 
examiner diagnosed the Veteran with "hypertensive vascular 
disease, untreated, uncontrolled, and secondary to diabetes 
mellitus."  In January 2004, the examiner provided an 
addendum based on a review of the claims file, the September 
2003 VA examination, and the Veteran's claims, stating:

Essential hypertension was not evident in the 
service.  In the MTF we found some isolated 
elevated readings but not a sustained pattern 
necessary to make the diagnosis of essential 
hypertension.  Though current readings are elevated 
and may indeed qualify for the diagnosis of HTN, 
this would be non-service connectable as it did not 
have [its] beginnings in the service.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran has any current cardiovascular disease, including 
hypertension, that was incurred or aggravated by some 
incident of military service.  As noted, the claims file does 
not indicate an in-service diagnosis of hypertension.  
Records do refer to a "mildly" elevated blood pressure and 
referral for blood pressure monitoring; however, no competent 
evidence indicates an actual diagnosis of hypertension in 
service.  Furthermore, no medical professional has linked any 
in-service hypertension or other cardiovascular-renal disease 
to a current disease or disability.  Indeed, the only opinion 
of record specifically rejects such a link.  The Board finds 
the VA examiner's September 2003 report and January 2004 
addendum to be credible and probative evidence.  The report 
and addendum provided a basis and rationale for the opinion 
expressed.  The examiner reviewed and discussed the Veteran's 
treatment records.  The most probative medical evidence of 
record, therefore, rejects any link between any current 
hypertension or other cardiovascular-renal disease and his 
military service.

The Board has considered the Veteran's contention that he was 
diagnosed with hypertension between 1978 and 1980 while in 
service.  As contemporaneous records are unavailable, 
however, it must be noted, that the Court has held that a lay 
person's statement about what a medical professional told him 
or her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  Filtered as it is 
through a lay person, the Board cannot consider the Veteran's 
report of a physician's opinion to be competent evidence 
diagnosing hypertension between 1978 and 1980.  Furthermore, 
the Board notes the absence of such a diagnosis in the 
available service treatment records after 1990.  The Board 
acknowledges that there are references in his clinical 
records corroborating that he was seen for elevated blood 
pressure during service; however, those records do not 
indicate that a diagnosis of hypertension was made.

In this regard, the Board recognizes that the Veteran is 
competent to report physical symptoms and other evidence of 
symptomatology, and his testimony in that regard is entitled 
to some probative weight.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, the Veteran is competent to 
report having been evaluated for elevated blood pressure 
readings in service, and, as noted, there are clinical 
records corroborating that such evaluations occurred.  
However, as a lay person, he has not been shown to be capable 
of making medical conclusions, especially as to actually 
diagnosing hypertension or linking any current diagnosis of 
hypertension to the elevated readings in service.  Thus, his 
statements regarding diagnoses or any such link are not 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board acknowledges the 
Veteran's pharmaceutical training; however, there is no 
suggestion in the record, including the Veteran's own 
testimony, that he possesses the knowledge to render a 
medical diagnosis or a medical opinion as to the etiology of 
his claimed disability. 

As discussed above, a competent VA health care provider 
considered the Veteran's reported history, and conducted a 
thorough physical examination, but was unable to relate the 
claimed hypertension disability to his military service.  The 
Board finds that this opinion is the most probative evidence 
of record as to the etiology of his current disorder, and 
that it outweighs the Veteran's own lay contentions as to the 
date of onset any etiology of the claimed hypertension.

In summary, the Veteran does not have a documented current 
diagnosis of hypertension, a documented in-service diagnosis 
of hypertension, or a medical opinion linking the two.  
Indeed, the only medical opinion of record specifically 
discounts any link between the Veteran's current hypertension 
symptoms and his military service.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).
 
In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran was service-connected for a right 
acromioclavicular joint separation, status post surgery, in 
August 1996, and assigned a rating of 0 percent.  The Veteran 
submitted a claim for an increased rating in September 2002.  
In June 2003, the RO issued a rating decision, in part, 
increasing the assigned rating to 10 percent, effective 
September 27, 2002, the date the claim was received.  In 
April 2004, the RO issued another rating decision increasing 
the rating to 20 percent, effective September 27, 2002.  

The Veteran's right shoulder condition is rated under 
Diagnostic Codes  5010-5203 for arthritis, due to trauma, 
substantiated by x-ray findings, (DC 5010) and for impairment 
of the clavicle or scapula (DC 5203).  In this regard, the 
Board notes that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).

A 10 percent rating is assigned under Diagnostic Code 5203 
for impairment of the clavicle or scapula where the 
impairment is manifested by a malunion of the clavicle or 
scapula or the nonunion of the joint without loose movement.  
A 20 percent rating is warranted if there is a nonunion of 
the joint with loose movement or a dislocation of the joint.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated on limitation of motion of the affected part as 
degenerative arthritis. 
 
Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Code 5201 (limitation 
of motion of the arm). 
 
A veteran's disability is rated at 20 percent disabling, 
under DC 5201, if it limits the motion of the arm at shoulder 
level.  If the Veteran's disability results in greater 
limitation of motion of the arm, the ratings depend on 
whether the disability affects the Veteran's dominant or 
minor side.  Dominant side disabilities, as is the case here, 
under DC 5201, are rated 30 percent for limitation of the arm 
midway between side and shoulder level and 40 percent for 
limitation of the arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201 (2008). 
 
The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2008).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id. 
 
The Veteran suffered an in-service injury in approximately 
1978 to his right acromioclavicular joint that was repaired 
by internal fixation with a screw that was later removed.  
The Veteran reported no further issue during service.  

After service, in May 1998 the Veteran suffered a right 
shoulder dislocation, confirmed by x-ray.  The Veteran was 
initially taken to a VA facility, but was transferred to a 
private hospital at the Veteran's request after a delay in 
receiving an orthopedic consult.  Treatment records from the 
private hospital have not been provided.

After submitting a claim for an increased rating in September 
2002, the Veteran underwent a VA examination in May 2003 for 
his right shoulder.   The Veteran reported his in-service 
injury and May 1998 post-service injury.  After recovery from 
his in-service injury, the Veteran returned to full duty.  
The Veteran reportedly found the shoulder tolerable, but not 
as good as before the injury.  After the May 1998 injury, 
however, he does not grab anything over his head anymore.  
The Veteran reported localized numbness, general right 
shoulder weakness, and pain on extended extremity elevation, 
increasing with elevation and rotation.  The Veteran reported 
more difficulty pulling heavy objects than pushing them.  
Examination revealed a right shoulder with normal contours 
and a right clavicle appearing to stay in a near normal 
position, with no apparent elevation or instability.  Right 
shoulder strength was described as good to normal when the 
arm was not elevated to a high position.  There was no noted 
weakness in the right rotator cuff musculature.  The right 
glenohumeral joint showed 90 degrees abduction, 80 degrees 
external rotation, and 70 degrees internal rotation.  These 
movements were equal to the unaffected left side.  The 
examiner diagnosed the Veteran with remote acromioclavicular 
dislocation treated by open reduction and internal fixation.  
The examiner explained that even after fixing the right 
shoulder, "there is still some injury to the surrounding 
ligaments and the small meniscal structure inside that joint.  
So even though one of these is operatively fixed, it could 
well still develop some degenerative changes that would cause 
impingement."  Contemporaneous x-rays revealed, "There is 
mild degenerative changes AC articulation.  The shoulder 
joint appears normal."  The examiner concluded that the 
Veteran's in-service AC separation "is causing the patient 
to have an impingement syndrome and is responsible for most 
of his present symptoms."

During the Veteran's May 2007 Board hearing, he asserted that 
his right shoulder symptoms had significantly worsened.  
Therefore, he was afforded a second VA examination in 
February 2009.  The examiner noted review of the claims file 
and the Veteran's prior in-service and post-service right 
shoulder injuries.  At the examination, the Veteran 
complained of right shoulder tenderness and pain, increasing 
with upper extremity movement, especially forearm pronation 
and supination.  The Veteran reported no radiating pain from 
the right shoulder down the right arm, but occasional non-
incapacitating flare-ups.  The Veteran also reported the pain 
varied by day and treated with Advil, Aleve, or Motrin, which 
provided partial relief.  Examination revealed right 
glenohumeral forward flexion nontender to 80 degrees, tender 
from 80 to 100 degrees, nontender from 100 to 130 degrees, 
and pain at 130 degrees and did not attempt further forward 
flexion.  Abduction from 0 to 80 degrees was nontender, 
painful from 80 to 100 degrees, nontender from 100 to 150 
degrees, and painful at 150 degrees, which was maximum 
abduction.  External rotation was 30 degrees with tenderness.  
Adduction 20 degrees with tenderness.  Extension was to 45 
degrees and internal rotation was noted "to L4" as 
nontender.  Right shoulder muscle strength testing was 5 out 
of 5.  On repetitive motion, the Veteran complained of pain 
on forward flexion and abduction at 90 degrees.  Otherwise 
there was no further loss of motion, weakness, 
fatigueability, or incoordination.  The examiner's impression 
was "Moderate to severe impingement syndrome of the right 
shoulder with postoperative scarring of the shoulder.  This 
has caused him chronic shoulder pain and limited the range of 
motion and the work ability of his right upper extremity."  
Contemporaneous x-rays revealed moderate degenerative changes 
to the acromioclavicular joint and minimal degenerative 
changes to the glenohumeral joint.

From this evidence, the Board concludes that the Veteran is 
not entitled to a rating greater than 20 percent.  A rating 
greater than 20 percent is unavailable under DC 5203, as the 
20 percent rating is the highest available rating.  An 
alternative higher rating greater than 20 percent under DC 
5201 is not warranted as the Veteran has pain-free forward 
flexion and abduction to approximately 80 degrees.  Under DC 
5201, a 30 percent rating would be appropriate for a dominant 
limb limited to midway between the side and shoulder, or 
approximately 45 degrees.  As the Veteran's pain-free range 
of motion is nearly to shoulder level, a 30 percent rating is 
not warranted under DC 5201.  

No higher rating under a different diagnostic code can be 
applied.  The Board notes that there are other Diagnostic 
Codes relating to shoulder disorders, such as Diagnostic Code 
5200 (ankylosis of the shoulder) and Diagnostic Code 5202 
(impairment of the humerus).  However, the Veteran's right 
shoulder disability is not manifested by an impairment of the 
humerus, and therefore DC 5202 is inapplicable.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The Veteran is able to move his right shoulder, 
albeit with occasional pain, so it is clearly not ankylosed. 
 
The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  According to the 
Veteran's May 2007 Board hearing testimony and his statements 
made on examination, the Veteran has problems with reaching 
and holding his right arm above shoulder level and in holding 
objects heavier than 25 to 30 pounds.  The Veteran's typical 
duties involve work on the computer, which are unaffected by 
his disability.  Occasionally, however, work conditions 
require movement of boxes and other objects in the warehouse.  
The Veteran does not engage in certain moving and lifting 
that he knows will hurt his right shoulder, but enlists the 
help of his co-workers.  However, the VA examination reports 
in May 2003 and February 2009 show right shoulder range of 
motion loss that falls well short of being midway between the 
side and shoulder level, even when taking into account 
additional limitation resulting from pain.  The Veteran 
himself has not described such a limitation of motion, even 
during flare-ups of disability.  See Deluca, supra.  
Furthermore, during the February 2009 examination, the 
Veteran did report pain at all degrees of limitation when 
tested against resistance; however, repetitive motion did not 
result in a degree of additional limitation that would 
warrant a higher rating, and no further loss motion was found 
to result from weakness, fatigability, or incoordination.  
Accordingly, the Veteran's functional loss does not warrant a 
rating greater than 20 percent.  As discussed above, this 
disabling affect is already contemplated and compensated by 
the current rating. 
 
As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the Veteran's right 
shoulder disability. 

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Objective evidence does 
not show that the veteran is frequently hospitalized for his 
shoulder disability, or that such disability causes a marked 
interference with employment beyond that contemplated in the 
schedular standards.  As noted, the Veteran's typical duties 
involve work on the computer, which are unaffected by his 
disability.  He has reported that his work conditions 
occasionally require movement of boxes and other objects in 
the warehouse.  However, the Veteran does not engage in 
certain moving and lifting that he knows will hurt his right 
shoulder, but enlists the help of his co-workers.  While some 
impairment in his ability to work is undoubtedly present, the 
Board notes that the 20 percent currently assigned already 
contemplates some slight industrial incapacity, but his 
disability is not shown to result in the marked interference 
with employment so as to warrant extraschedular 
consideration.  As such, the requirements for referral for 
extraschedular evaluation are not met.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 20 percent for 
acromioclavicular joint separation of the right shoulder, 
status post surgical repair, with degenerative changes is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


